DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  These claims are directed towards a computer program product comprising a computer readable storage medium which is not limited to falling under the statutory classes of invention set forth.  These claims in using the term “computer program product comprising a computer readable storage medium,” in accordance with paragraphs [0032]-[0033] of pages 7-8 in Applicants’ Specification, allows for the computer program product comprising a computer readable storage medium to be signals.  Based on current USPTO Policy, when the computer readable storage medium is not specifically defined as non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable storage medium may embody signals, i.e. transitory media.  Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘computer readable storage 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 recite the limitation "the video sensor input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (US 2017/0351906 A1) in view of Zhang et al. (US 2021/0081657 A1).

Concerning claim 1, Oguchi et al. (hereinafter Oguchi) teaches a computer-implemented method for tracking individuals through physical spaces comprising: 
registering cameras in groupings relating to at least one physical space (¶¶0047-0048); fig. 4, wherein facility 61 (see figs. 5A, 7B, 8A, 9A, 10A & 11A) corresponds to the at least one physical space); 
recording individuals with the cameras in groupings relating to the at least one physical space (¶0032 & ¶0048); 
performing local video monitoring including outputting frames from the recording of the individuals with the cameras in the groupings (¶¶0051-0053), extracting faces from the output frames (¶0053 – detecting a face image included in the captured images), matching faces extracted from the output frames to a watchlist (¶¶0054-0055: matching face images to a person face information database (corresponding to the claimed watchlist)), and assigning tracks to the matched faces based on the cameras in the groupings (¶¶0055-0057; fig. 10A & ¶0066: tracing search target X); and 
fig. 10A: trace 65 between Cam-A and Cam-F; fig. 11A: trace 65 between Cam-A and Cam-C). Not explicitly taught is performing a global monitor including a biometrics monitor for preparing the watchlist of faces, the watchlist of faces being updated when a new face is detected by the cameras in the groupings.
Zhang et al. (hereinafter Zhang) teaches a method for adaptive stranger detection, wherein the method includes performing 
a global monitor including a biometrics monitor for preparing the watchlist of faces (¶0004: facial recognition system), the watchlist of faces being updated when a new face is detected by the cameras in the groupings (¶0039).
Taking the teachings of Oguchi and Zhang, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the Oguchi invention in order to update the facial recognition system database. Such a modification is merely the use of a known technique to improve similar devices (methods, or products) in the same way.

Concerning claim 5, Oguchi in view of Zhang teaches the method according to claim 1. Zhang further teaches the method, wherein when the recording individuals with the cameras and the face matching application for matching faces extracted from the output frames to the watchlist can not identify a match, a new identification is self-registered for a non-matching individual (¶0039).

Concerning claim 6, Oguchi in view of Zhang teaches the method according to claim 1. Oguchi further teaches the method, wherein the performing local video monitoring comprises multiple video streams to the video sensor input (¶¶0049-0050; fig. 7C, fig. 8B, fig. 9B, fig. 10B and fig. 11B).

Concerning claim 7, Oguchi in view of Zhang teaches the method according to claim 1. Oguchi further teaches the method, wherein the assigning tracks includes a time period measurement for traveling through a sequence of cameras in the cameras in the groupings relating to the at least one physical space (¶0068).

Claim 8 is the corresponding system to the method of claim 1 and is rejected under the same rationale.

Concerning claim 11, Oguchi in view of Zhang teaches the method according to claim 1. Zhang further teaches the method, wherein the face matching application assigns an identification value to the faces (¶0039: “values of their face”).

Claim 12 is the corresponding system to the method of claim 5 and is rejected under the same rationale.

Claim 13 is the corresponding system to the method of claim 6 and is rejected under the same rationale.

Claim 14 is the corresponding system to the method of claim 7 and is rejected under the same rationale.

Claim 15 is the corresponding computer program product to the method of claim 1 and is rejected under the same rationale.

Concerning claim 18, Oguchi in view of Zhang teaches the computer program product according to claim 15. Zhang further teaches the method, wherein the face matching application assigns an identification value to the faces (¶0039: “values of their face”).

Claim 19 is the corresponding computer program product to the method of claim 5 and is rejected under the same rationale.

Claim 20 is the corresponding computer program product to the method of claim 6 and is rejected under the same rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (US 2017/0351906 A1) in view of Zhang et al. (US 2021/0081657 A1), further in view of Moon et al. (KR 20190078845 A).


Moon et al. (hereinafter Moon) teaches a visitor dispersion and movement management method for a large exhibition space, wherein the launch of the report is to an application that provides an incentive for individuals to move to a specific region of the physical space (¶¶0012-0013: on a basis of an analyzed congested area and induction event is generated to induce a movement of visitors to a designated non-congestion area. Reward points are paid as an incentive.).
Taking the teachings of Oguchi, Zhang, and Moon together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Moon into the Oguchi in view of Zhang invention in order to manage a congested area in a physical space.

Claim 9 is the corresponding system to the method of claim 2 and is rejected under the same rationale.

Claim 16 is the corresponding computer program product to the method of claim 2 and is rejected under the same rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (US 2017/0351906 A1) in view of Zhang et al. (US 2021/0081657 A1), further in view of McGee et al. (US 9185359 B1).

Concerning claim 3, Oguchi in view of Zhang teaches the method according to claim 1. Not explicitly taught is the method, wherein the groupings relating to physical space may be a first region within an interior of a building, and a second region of a second adjacent building.
McGee et al. (hereinafter McGee) teaches a method for capturing enterprise-wide camera data, wherein the groupings relating to physical space may be a first region within an interior of a building, and a second region of a second adjacent building (fig. 1: cameras 102 & 103, fig. 2: facilities 202-208).
Taking the teachings of Oguchi, Zhang and McGee, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McGee into the Oguchi in view of Zhang invention in order to group cameras across multiple facilities which would expand surveillance and/or tracking coverage.

Claim 10 is the corresponding system to the method of claim 3 and is rejected under the same rationale.

Claim 17 is the corresponding computer program product to the method of claim 7 and is rejected under the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (US 2017/0351906 A1) in view of Zhang et al. (US 2021/0081657 A1), further in view of Hoffman et al. (US 2007/0011722 B1).

Concerning claim 4, Oguchi in view of Zhang et al. teaches the method according to claim 1. Oguchi further teaches the method, wherein said tracking individuals through physical spaces comprises recording when an individual has entered a physical space, and recording when an individual is present in said physical space, recording when an individual has moved from one position to another position in the physical space (fig. 10A: 51i – 56i). Not explicitly taught is tracking when an individual has left a physical space.
Hoffman et al. (hereinafter Hoffman) teaches a method of tracking a mobile object, wherein the system can recognize when the entity has entered or exited a building (corresponding to the claimed tracking when an individual has left a physical space) (¶0073).
Taking the teachings of Oguchi, Zhang and Hoffman, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hoffman into the Oguchi in view of Zhang invention allowing the system to more accurately interpret and analyze the movement and behavior of an entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425